DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on November 18, 2020.  They have been fully considered but they are not sufficient to place the claims in condition for allowance.
With respect to the interpretation of the claims under 35 U.S.C. 112(f) and rejection under 112(a) and 112(b), it is unclear whether Applicant intends to overcome the rejection by

introducing structure into the claims to obviate interpretation under 112(f), or 
showing that the specification discloses sufficient structure to support interpretation under 112(f).  

In either case, both the amendments and arguments fail to overcome the rejection.
In the case of (1), the amendments do not introduce sufficient structure into the claims to obviate interpretation under 112(f).  Although the claims have been amended to recite a processor and memory for each of the first controller, second controller, and main controller, the inclusion of these structures does not obviate interpretation under 112(f) because the claims do not specifically attribute the functions performed by the controllers to the included structures.  One legitimate interpretation of the claims would include the embodiment wherein the controllers include a processor and a memory, but the claimed functions are performed by some other entity within the controllers.  In order to obviate an interpretation under 112(f), the claims would need to include the processor and memory and further recite that the claimed configured processor (e.g., when it is programmed with instructions to execute the steps, when it executes instructions stored in the memory, etc.).  Alternatively, the claims would need to recite some other structure that is capable of performing the claimed functions.
In the case of (2), Applicant has cited several sections of the specification to demonstrate that sufficient structure has been disclosed.  The Examiner concedes that the specification discloses structure, but respectfully disagrees that it discloses structure capable of performing the claimed functions.  The SATA host controller is disclosed as comprising various conventional memories and interfaces, none of which are ostensibly able to perform the functions recited in the claim related to power control.  The specification teaches that the SATA host controller includes a processor, which could conceivably perform those functions.  However, MPEP 2181(II)(B) indicates that a general purpose processor is not sufficient to serve as the corresponding structure for a claim interpreted according to 35 U.S.C. 112(f).  MPEP 2181(II)(B) teaches that the specification must disclose an algorithm corresponding to the claimed functions, as well as a special purpose processor that has been programmed to perform the disclosed algorithm.  In order to obviate interpretation under 112(f), Applicant must demonstrate that the included processor is capable of performing the claimed functions by identifying the algorithm that programs the processor to do so.  
Similar reasoning may be applied to the SATA bridge controller and the main controller.
Since the amendments do not obviate interpretation under 112(f), and Applicant’s arguments fail to show that the specification discloses sufficient structure, the rejections based on 112(a) and 112(b) are maintained.
With respect to the power control circuit, although the language is sufficient to obviate interpretation under 112(f) according MPEP 2181(I)(A), the specification fails to include adequate written description to support this amendment.  The section of the specification cited on pp. 13 of Applicant’s remarks fails to establish a power control circuit as claimed.  That to the main controller, indicating that the main controller disclosed in the specification is not the component that performs these functions.  The specification does not identify any circuit within the power controller that performs the functions recited in the claim.  Therefore, it cannot support an amendment directed towards a power control circuit.
In addition to these grounds of rejection, new grounds of rejection are necessitated by the amendments.  

Claim Objections
Claim 1 is objected to because of the following informalities: typographical error in line 8 (“a main controller that performs settings a power saving state of the first controller”).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

claims 1, 12, and 14:
first controller [Fig. 1: SATA host controller 111]
second controller [Fig. 1: SATA bridge controller 112]
main controller [Fig. 1: main controller 120]

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 12, and 14 are rejected because they recite generic placeholders that invoke 35 U.S.C. 112(f) without adequate disclosure of corresponding structures in the specification.  Claims 1, 12, and 14 recite a first controller, second controller, and a power controller.  Each of the controllers is a generic placeholder with associated functional language.  Although the specification broadly discloses the first controller, second controller, and power controller, it fails to disclose specific structures capable of performing the claimed functions.  The controllers 
Claims 1, 12, and 14 are additionally rejected because the specification fails to provide adequate written description for a “power control circuit” as claimed.  The specification fails to provide proper antecedent basis for the terminology, and fails to disclose circuits within power controller 209 that are capable of performing the claimed functions.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 12, and 14 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Claims 1, 12, and 14 recite a first controller, second controller, and a power controller.  Each of the controllers is a generic placeholder with associated functional language.  Although the specification broadly discloses the first controller, second controller, and power controller, it fails to disclose specific structures capable of performing the claimed functions.  The controllers are disclosed at a high level of generality and without regards to any internal composition.  For example, the SATA host and bridge controllers in Fig. 1-3 are disclosed as abstract “black boxes”, and do not show any structures that would be capable of performing “restoration processing from the power saving state in response to an interrupt from the main controller” and determining “based on whether the second controller is performing power control on the storage device, whether to execute preprocessing which is accompanied by access to the storage device.”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 5 and 6 recite the limitation “the first state”, “the second state”, and “the third state”.  There is insufficient antecedent basis for these limitations.  There is no prior original recitation of a first, second, and third state in these claims or their parent claims.  The Examiner notes that the dependency for claims 5 and 6 has been changed so that claim 5 is currently a descendent of claim 16 rather than claim 2 as originally filed.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov